DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      GARRICK GIDEON JOHN,
                            Appellant,

                                      v.

      ARMANDO RODRIGUEZ and FLORIDA DENTAL CENTER
                  OF LAKE PARK, INC.,
                       Appellees.

                              No. 4D21-1259

                           [August 19, 2021]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Jaimie R. Goodman, Judge; L.T.
Case No. 502010CA017346.

  Garrick Gideon John, Okeechobee, pro se.

  No appearance filed for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and ARTAU, JJ., concur.

                          *           *         *

    Not final until disposition of timely filed motion for rehearing.